Hill, J.
To the petition in this ease the defendants filed a demurrer. Plaintiff filed an amendment before the hearing on the demurrer, and on the hearing the court made an order overruling the general demurrer (to which ruling no exception was filed), and also certain grounds of the special demurrer, and sustaining certain grounds of the special demurrer, with the privilege of amendment. The defendants then filed their general and special demurrers to the petition as amended; and the plaintiff again amended his petition in order to meet the special demurrers sustained, with privilege of amending. The defendants then made a motion to dismiss the petition as amended, and the court sustained the motion and dismissed the case. To this order the plaintiff excepted. Held, that the amendments substantially met the special demurrers, and the court erred in dismissing the ease on motion. Judgment reversed.

All the Justices concur.

J. P. Dukes, for plaintiff. George 8. Gargile, for defendants.